                    Case 2:19-cv-00333-MJP Document 9 Filed 03/13/19 Page 1 of 3



 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com
     Attorneys for Defendants Nationstar
 7   Mortgage LLC and U.S. Bank National
 8   Association, as Trustee for Lehman XS
     Trust Mortgage Pass-Through Certificates
 9   Series 2007-7N
10
                                 UNITED STATES DISTRICT COURT
11                         FOR THE WESTERN DISTRICT OF WASHINGTON
12
13   MARY LOU GRANDE and MARK                       No. 2:19-cv-00333-MJP
14   DOUGLAS GRANDE,
                                                    DEFENDANTS NATIONSTAR
15                            Plaintiffs,           MORTGAGE LLC AND U.S. BANK
                                                    NATIONAL ASSOCIATION'S MOTION
16             vs.                                  FOR EXTENSION OF TIME TO FILE
                                                    RESPONSIVE PLEADING
17
     US BANK NATIONAL ASSOCIATION, AS
18   TRUSTEE FOR LEHMAN XS TRUST                    NOTED ON MOTION CALENDAR:
     MORTGAGE PASS-THROUGH                          March 22, 2019
19   CERTIFICATES SERIES 2007-7N ("US
20   BANK"), AND NATIONSTAR
     MORTGAGE LLC D/B/A MR. COOPER,
21   QUALITY LOAN SERVICE
     CORPORATION OF WASHINGTON and
22
     Doe Defendants 1 through 20,
23
                              Defendants,
24
25
26            Pursuant to LCR 7 and LCR 10(g), Defendants Nationstar Mortgage LLC d/b/a
27
     Mr. Cooper (“Nationstar”), and U.S. Bank, National Association, as Trustee for Lehman XS
28

     NATIONSTAR MORTGAGE LLC AND U.S. BANK
     NATIONAL ASSOCIATION'S MOTION FOR EXTENSION
     OF TIME TO FILE RESPONSIVE PLEADING - 1
     Case No. 2:19-cv-00333-MJP                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820803.DOC                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:19-cv-00333-MJP Document 9 Filed 03/13/19 Page 2 of 3



 1   Trust Mortgage Pass-Through Certificates Series 2007-7N (“US Bank”), move the Court for an
 2   Order extending the deadline to file a response to Plaintiffs’ Complaint from March 13, 2019 to
 3
     April 12, 2019.
 4
                                              DISCUSSION
 5
 6            Defendants require additional time to investigate the claims in the Complaint so that

 7   they may fully and meaningfully respond to the Complaint. The extension requested is being
 8
     made in good faith and not to unnecessarily delay the adjudication of this case.
 9
              Prior to removal of this matter from the state court, counsel for Defendants conferred
10
     with Plaintiffs regarding an extension. Plaintiffs did not agree to an extension.
11
12            DATED this 13th day of March, 2019.

13                                                 WITHERSPOON  KELLEY
14
                                                   By: s/ Christopher G. Varallo
15                                                     Christopher G. Varallo, WSBA #29410
                                                       Steven J. Dixson, WSBA #38101
16                                                     cgv@witherspoonkelley.com
17                                                     sjd@witherspoonkelley.com
                                                       422 W. Riverside Avenue, Suite 1100
18                                                     Spokane, WA 99201-0300
                                                       Phone: (509) 624-5265
19                                                     Fax: (509) 458-2728
20                                                     Attorneys for Defendants Nationstar
                                                       Mortgage LLC and U.S. Bank National
21                                                     Association, as Trustee for Lehman XS Trust
                                                       Mortgage Pass-Through Certificates Series
22
                                                       2007-7N
23
24
25
26
27
28

     NATIONSTAR MORTGAGE LLC AND U.S. BANK
     NATIONAL ASSOCIATION'S MOTION FOR EXTENSION
     OF TIME TO FILE RESPONSIVE PLEADING - 2
     Case No. 2:19-cv-00333-MJP                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820803.DOC                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:19-cv-00333-MJP Document 9 Filed 03/13/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the 13th day of March, 2019,
 3
           1.     I caused to be electronically filed the foregoing NATIONSTAR MORTGAGE
 4   LLC AND U.S. BANK NATIONAL ASSOCIATION'S MOTION FOR EXTENSION OF
     TIME TO FILE RESPONSIVE PLEADING with the Clerk of the Court using the CM/ECF
 5   System which will send notification of such filing to the following:
 6
                       Christina Latta Henry
 7                     chenry@HDM-legal.com; HenryDeGraaffPS@jubileebk.net;
                       mainline@hdm-legal.com
 8
 9                     Jacob Daniel DeGraaff
                       mainline@hdm-legal.com; henrydegraaffps@jubileebk.net
10
                       Melissa A. Huelsman
11
                       mhuelsman@predatorylendinglaw.com;
12                     paralegal@predatorylendinglaw.com; wsmith@predatorylendinglaw.com

13                     Robert W. McDonald
                       rmcdonald@qualityloan.com; cvnotice@mccarthyholthus.com;
14
                       rockymcdonald@gmail.com
15
                       Vicente Omar Barraza
16                     omar@barrazalaw.com; admin@barrazalaw.com; vobarraza@gmail.com
17
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
18   the foregoing document to the following non-CM/ECF participants at the addresses listed
     below: None.
19
20          3.     I hereby certify that I have mailed by United States Postal Service the
     foregoing document to the following CM/ECF participants at the address listed below: None.
21
             4.     I hereby certify that I have hand-delivered the foregoing document to
22   the following participants at the addresses listed below: None.
23
24                                                  s/ Christopher G. Varallo
                                                    Christopher G. Varallo, WSBA No. 29410
25
26
27
28

     NATIONSTAR MORTGAGE LLC AND U.S. BANK
     NATIONAL ASSOCIATION'S MOTION FOR EXTENSION
     OF TIME TO FILE RESPONSIVE PLEADING - 3
     Case No. 2:19-cv-00333-MJP                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820803.DOC                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
